Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 20 July 2022, claim 22 is amended; claims 1-23 stand pending and are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
Response to Arguments
	In light of Applicant’s amendments to claim 22, the claim rejections under 35 U.S.C. 112(2)/112(b) are withdrawn.

	On page 7 of Remarks, Applicant argues: “Improperness of the Instant Office Action  Applicants believe that the instant Office Action is improper as it fails to point out with respect to the obviousness rejections what elements in each of the references particularly correspond to the claim language, except for the claim-recited “bias”. The general citations are insufficient for Applicants to determine how the references are to be applied to the particulars of the claim language. If an allowance is not forthcoming in response to the arguments presented herein, it is respectfully requested that a proper detailed explanation of the application of the prior art with respect to the specifics of the claim language be provided in a next Office Action, which should not be a final Office Action, as Applicants have not been afforded a fair chance to understand the position of the Office.”
	The arguments have been carefully considered but are not persuasive.  The Examiner maintains the office action is proper and has established a prima facie case of non-patentability; the Examiner maintains the initial burden of production has been satisfied and burden is properly shifted to Applicant. Applicant does not appear to make any specific argument here and has been afforded numerous opportunities to advance prosecution via telephonically and through the instant action; Applicant does not argued with specificity as to what position they were not afforded a fair chance to understand or respond.
	The Federal Circuit has, moreover, observed repeatedly that “the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO “satisfies its initial burden of production by ‘adequately explain[ing] the shortcomings it perceives so that the applicant is properly notified and able to respond.”’ In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011) (quoting Hyatt, 492 F.3d at 1369–70). Thus, what is required of the Office is that it sets forth the statutory basis of the rejection in a sufficiently articulate and informative manner as to meet the notice requirement of 35 U.S.C. § 132. Id.; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) (“Section 132 is violated when a rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.”). Here, the Examiner did precisely what § 132 requires. 
	All that is required of the Office to meet its initial prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of 35 U.S.C. § 132. Decision at 3 (citing Jung, 637 F.3d at 1363). The Examiner has met the notice requirement for a prima facie case, pursuant to 35 U.S.C. § 132(a). Because this initial burden was met, the burden of coming forward with evidence or argument shifts to Appellant. See In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). See Caveney, 761 F.2d at 674.  The Board reviews appealed rejections for reversible error based upon the arguments and evidence Appellant provides for each issue identified by Appellant. See 37 C.F.R. § 41.37(c)(1)(iv) (2013); Ex parte Frye, 94 USPQ2d 1072, 1075 (BPAI 2010) (precedential) (cited with approval in Jung, 637 F.3d at 1365 (explaining that even if the Examiner had failed to make a prima facie case, “it has long been the Board’s practice to require an applicant to identify the alleged error in the examiner’s rejections”)).  The law is as stated in the Decision, which directly quoted In re Jung on the burden of production. Decision 3 (quoting Jung, 637 F.3d at 1363); see also Oetiker, 977 F.2d at 1449 (“Specifically, when obviousness is at issue, the examiner has the burden of persuasion and therefore the initial burden of production. Satisfying the burden of production, and thus initially the burden of persuasion, constitutes the so-called prima facie showing. Once that burden is met, the applicant has the burden of production to demonstrate that the examiner’s preliminary determination is not correct.”).

	On page 7 of Remarks, Applicant argues: “Double Patenting Rejection  Claims 1-23 are rejected under the Judicially created doctrine of double patenting as being unpatentable over claims of United States Patent No. 10,742,658 issued to Lelcuk et al.  An appropriate terminal disclaimer accompanies this paper. Withdrawal of this rejection is respectfully requested.”
	At the time of writing of the instant action, the record shows no filing of terminal disclaimers.  Since the claims remain unchanged and no particular arguments are presented as to the double patenting rejections, the non-statutory double patenting rejections are sustained.

	On pages 8-9 of Remarks, Applicant argues:

    PNG
    media_image1.png
    137
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    642
    media_image2.png
    Greyscale

	The arguments have been carefully considered but are not persuasive as no explicit definition nor explicit metes & bounds are described as per the recited “bias”.  ¶20 of the filed disclosure states, at least in part, “A bias may be defined as metadata utilized for cyber-security assessments. Different types of biases are defined herein. Such types include, but are not limited to, a cognitive bias, a behavior bias, and an intent bias.  The various types of biases are determined using different types of games executed  by a client attempting to access a protected entity.” The specification does not teach an exclusive definition; the metes & bounds of the recited “bias” is described open-ended and non-limiting.  Accordingly, the bias may be considered metadata associated with a client; this is akin to a profile of a client.  Applicant does not explain with specificity as to how the Examiner erred in interpreting the recited “bias” and how a profile of a device does not read on the recited “bias”.

	On page 9 of Remarks, Applicant argues:

    PNG
    media_image3.png
    300
    643
    media_image3.png
    Greyscale

	The arguments have been considered, but are not persuasive as the Examiner has broadly interpreted the instant claims, not the prior art.
	MPEP 2111 states, at least in part:
“The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (The Board’s construction of the claim limitation "restore hair growth" as requiring the hair to be returned to its original state was held to be an incorrect interpretation of the limitation. The court held that, consistent with applicant’s disclosure and the disclosure of three patents from analogous arts using the same phrase to require only some increase in hair growth, one of ordinary skill would construe "restore hair growth" to mean that the claimed method increases the amount of hair grown on the scalp, but does not necessarily produce a full head of hair.). Thus the focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007).”

	“During examination of a patent application, a claim is given its broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (internal citations and quotations omitted). There is a presumption that a claim term carries its ordinary and customary meaning. In re Translogic Tech., Inc., 504 F.3d 1249, 1257 (Fed. Cir. 2007). An applicant may rebut this presumption, however, by acting as his own lexicographer, providing a definition of the term in the specification with “reasonable clarity, deliberateness, and precision.” See In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994). In the absence of such a definition, limitations are not to be read from the specification into the claims. In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993). “[A]lthough the specification often describes very specific embodiments of the invention, we have repeatedly warned against confining the claims to those embodiments. . . . [C]laims may embrace ‘different subject matter than is illustrated in the specific embodiments in the specification.’” Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc) (citations omitted).
	Applicant has not explained why the highlighted elements of Murgia and Demirjian teach away from the recited “bias” as recited in the claims, not the prior art, as to why the Examiner runs afoul of the broadest reasonable standard.  

	On pages 9 and 10 of Remarks, Applicant argues:

    PNG
    media_image4.png
    113
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    219
    640
    media_image5.png
    Greyscale

	The arguments have been carefully considered, but are not persuasive.  The case law cited by Examiner in the prior section is fully incorporated herein and is not duplicated. ¶52-¶55 of the filed disclosure each are prefaced with the statement “An (sic) as example,”, “As another example”, “As another example”, “It should be noted that the changes in the intent bias may not be deterministic.  For example,” “In yet another embodiment” and finally, “At S270, based on the identified completion results, the respective bias for the executed game is established. As demonstrated above, the cognitive bias is characterized by access tokens accumulation, the intent bias is characterized by access tokens balance, and the behavior bias is characterized by access tokens spending. Examples for establishing a bias using the executed games are provided above.”, respectively.  However, none of these paragraphs provide an explicit definition for the claimed “bias” but provide exemplary embodiments as to intent bias, cognitive bias and behavior bias.  The claims are directed to the broader genus of “bias” and not to any specific type of bias nor is any explicit definition to the genus of “bias” expressly defined.
	During prosecution, claims must be given their broadest reasonable interpretation when reading claim language in light of the Specification as it would be interpreted by one of ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Although we interpret claims broadly but reasonably in light of the Specification, we nonetheless must not import limitations from the Specification into the claims. See In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993). Our reviewing court states that “the words of a claim ‘are generally given their ordinary and customary meaning.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (citation omitted). However, the broadest reasonable interpretation differs from the broadest possible interpretation. In re Smith Int’l, Inc., 871 F.3d 1375, 1383 (Fed. Cir. 2017). The correct inquiry in giving a claim term its broadest reasonable interpretation in light of the specification is “an interpretation that corresponds with what and how the inventor describes his invention in the specification, i.e., an interpretation that is ‘consistent with the specification.’” Id. at 1382–83 (quoting In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997)).	
	Even if, by arguendo, the position that the recited bias incorporates the concept of drift, which the Examiner does not concede, Murgia does teach an access control being managed using policy groups where a number of policy groups “may also be reconfigured or updated via one or more shared access configurations” (¶254) which anticipates the alleged “drift”.  Murgia still anticipates the claimed bias.

	On page 10 of Remarks, Applicant argues:

    PNG
    media_image6.png
    383
    638
    media_image6.png
    Greyscale

	Applicant further quotes ¶264, ¶260, ¶235, ¶252 and ¶253 respectively and are not duplicated here.	
	The arguments have been carefully considered, but are not persuasive as Applicant is not addressing the Examiner’s actual position; the Examiner makes no citation to the Background of the Murgia reference.  Applicant’s contention that “In other words, it appears that the device profile is something in whatever is controlling the access that defines what tests or information will be required of a device to grant it access to the resource” does not explain how such a profile teaches away from the recited bias nor is it a position that was adopted by the Examiner.  Such an argument cannot take the place of evidence in the record. See In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984); In re Payne, 606 F.2d 303, 315 (CCPA 1979); In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978); In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974).  

	On page 11 of Remarks, Applicant argues:

    PNG
    media_image7.png
    80
    640
    media_image7.png
    Greyscale

	The arguments have been carefully considered, but are not persuasive; the Examiner has provided rationale stated in the previous and instant actions as to how the profile of the device taught in Murgia teaches the recited bias; Applicant has not explained how they are non-analagous.  As per the peculiar argument that they “not in any way comparable”, appears contrary to the positions taken by both Applicant and Examiner as both parties are indeed comparing the device profile of Murgia with the recited bias.  Regardless of the conclusion reached, the interpretations and scopes are indeed “comparable”; such an argument cannot take the place of evidence in the record. See In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984); In re Payne, 606 F.2d 303, 315 (CCPA 1979); In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978); In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974).  Nevertheless, the Examiner maintains the profile of a device of Murgia anticipates the recited bias.

	On pages 11-12 of Remarks, Applicant argues the Demirjian reference addressing column 5, line to column 6, line 32 and column 10, lines 26-34; the argument concludes with:

    PNG
    media_image8.png
    81
    645
    media_image8.png
    Greyscale

	The arguments have been carefully considered, but are not persuasive as the bot detection system of Demirjian teaches, at least in part, the level of confidence that the signature represents an automated agent, a.k.a., a bot, using a CAPTCHA game.  This is within the identical realm of endeavor as Applicant’s invention and establishing a bias using an executed game via an anticipated cyber-security assessment of the client and granting access to a protected asset based on the outcome of the executed game; here, Demirjian uses a CAPTCHA game to determine the level of confidence that the signature represents an automated agent in a manner claimed by Applicant.
	
	On page 12 of Remarks, Applicant argues:

    PNG
    media_image9.png
    192
    640
    media_image9.png
    Greyscale

	The Examiner maintains the combination of Murgia and Demirjian for the reasons stated supra; since no particular argument is stated as per the claimed “granting” limitation, the combination is sustained.

	The rebuttals stated supra as per independent claim 1 are equally applied to independent claims 12 & 13 and are fully incorporated herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (U.S. Pat App Pub 2012/0023554 A1), hereinafter referred to as Murgia, in view of Demirjian et al (U.S. Pat 9424414 B1), hereinafter referred to as Demirjian.
	Re claims 1, 12 and 13: Murgia teaches a method for protecting entities against bots, a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising and a trust broker system for anti-bot protection, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry (¶12-¶18; ¶37-¶121), configure the system to: identifying a request from a client to access a protected entity; selecting an access policy in response to the access request, wherein the access policy includes at least one challenge to be performed by the client; identifying results of the at least one challenge, wherein the results are provided by the client upon completion of the challenge; determining a bias of the client based on the completion results, wherein the determined bias is utilized for a cyber-security assessment of the client; and granting access to the protected entity by the client based on the determined bias (Figs 6A & 6C; ¶260-¶287; page 38, claims 1-10; the Examiner relies, at least in part, on the definition of “bias” as suggested in paragraph 20 of the filed specification, in combination with a broad, albeit, reasonable interpretation to be, i.e.: device profile).  
	Demirjian teaches a method for protecting entities against bots, a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising and a trust broker system for anti-bot protection, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry (Figs 2A, 2B & 2C: col 10, line 1 – col 13, line 43; Fig 8: col 22, line 55 – col 24, line 38; Fig 12: col 27, line 28 – col 29, line 55), configure the system to: identifying a request from a client to access a protected entity; wherein the access policy includes at least one challenge to be performed by the client; identifying results of the at least one challenge, wherein the results are provided by the client upon completion of the challenge; determining a bias of the client based on the completion results, wherein the determined bias is utilized for a cyber-security assessment of the client; and granting access to the protected entity by the client based on the determined bias (Figs 1A & 1B; Figs 5, 6, 9 & 10 and the associated descriptions; the Examiner relies, at least in part, on the definition of “bias” as suggested in paragraph 20 of the filed specification, in combination with a broad, albeit, reasonable interpretation of confidence level of the signature associated with the requestor or computing device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Murgia with the teachings of Demirjian, for the purpose of providing improved automated agent detection; such rationale is explicitly suggested in Demirjian.  Both references are within the same realm of endeavor to each other and to the instant invention as they protect assets from malicious entities.
Re claim 3: The combination of Murgia and Demirjian teaches the access policy is selected based on the protected entity (Murgia: id).  
	Re claim 4:  The combination of Murgia and Demirjian teaches the access policy designates at least one of: the at least one game, the protected entity, a resource within the protected entity, and a scope of the at least one game (Murgia: id; Demirjian: id).
	Re claim 5:  The combination of Murgia and Demirjian teaches the access policy is further selected based on at least one selection parameter, wherein the at least one selection parameter includes any one of: reputation data and historical records (Murgia: id; ¶104-¶105; ¶116; ¶158; ¶255-¶256; see health monitoring and see priority with respect to policy groups).  
	Re claim 6:  The combination of Murgia and Demirjian teaches the at least one challenge is game programmed to at least establish the bias of the client (Demirjian: id).  

Claims 2 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (U.S. Pat App Pub 2012/0023554 A1), hereinafter referred to as Murgia, in view of Demirjian et al (U.S. Pat 9424414 B1), hereinafter referred to as Demirjian, in further view of Daniel et al (U.S. Pat App Pub 2018/0225469 A1), hereinafter referred to as Daniel.
	Re claims 2 and 14: The combination of Murgia and Demirjian teaches all the limitations of claims 1 and 13 as previously stated.
	Daniel teaches identifying the request from the client to access the protected entity (¶7; ¶12; ¶32; ¶34; ¶39) further comprises: obtaining staked access tokens deposited by a user of the client device (Figs 3 & 4 and the associated descriptions; page 6, claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Murgia and Demirjian with Daniel, for the purpose of ensuring a consumer is in possession of the requisite cryptocurrency and quantity of cryptocurrency required when granting access to a protected resource; also, access can be further controlled dynamically based upon the quantity of cryptocurrency required for consumption of a resource.  Such rationales are expressly taught by Daniel.
Re claim 15: The combination of Murgia, Demirjian and Daniel teaches the access policy is selected based on the protected entity (Murgia: id).  
Re claim 16: The combination of Murgia, Demirjian and Daniel teaches the access policy designates at least one of: the at least one game, the protected entity, a resource within the protected entity, and a scope of the at least one game (Murgia: id; Demirjian: id).
Re claim 17: The combination of Murgia, Demirjian and Daniel teaches the access policy is further selected based on at least one selection parameter, wherein the at least one selection parameter includes any one of: reputation data and historical records (Murgia: id; ¶104-¶105; ¶116; ¶158; ¶255-¶256; see health monitoring and see priority with respect to policy groups).  
Re claim 18: The combination of Murgia, Demirjian and Daniel teaches the at least one challenge is game programmed to at least establish the bias of the client  (Demirjian: id).  

Claims 8-10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (U.S. Pat App Pub 2012/0023554 A1), hereinafter referred to as Murgia, in view of Demirjian et al (U.S. Pat 9424414 B1), hereinafter referred to as Demirjian, in further view of Turgeman et al (U.S. Pat App Pub 2014/0325223 A1), hereinafter referred to as Turgeman.
	Re claims 8 and 20: The combination of Murgia and Demirjian teaches all the limitations of claims 1 and 13 as previously stated.
	Turgeman teaches the bias includes any one of: a cognitive bias, a behavioral bias, and an intent bias (¶18; ¶37; ¶39-¶40; ¶58; ¶174).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Murgia and Demirjian with Turgeman, for the purpose of identifying and preventing various network attacks including “man in the browser” attacks, bots, identity theft, fraud; such rationale is expressly taught by Turgeman.
	Re claims 9 and 21: The combination of Murgia, Demirjian and Turgeman teaches each type of bias is defined to detect a cyber-security threat (Turgeman: id).  
	Re claim 10: The combination of Murgia, Demirjian and Turgeman teaches wherein the cyber-security threat is any one of: account takeover, denial of inventory, denial of service, and anti-scraping (Turgeman: id).  
	Re claim 22: The combination of Murgia, Demirjian and Turgeman teaches the cyber-security threat is any one of: account takeover, denial of inventory, denial of service, and anti-scraping (Turgeman: id).

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (U.S. Pat App Pub 2012/0023554 A1), hereinafter referred to as Murgia, in view of Demirjian et al (U.S. Pat 9424414 B1), hereinafter referred to as Demirjian, in further view of Pore et al (U.S. Pat 10282557 B1), hereinafter referred to as Pore.
	Re claims 11 and 23: The combination of Murgia and Demirjian teaches all the limitations of claims 1 and 13 as previously stated.
	Pore teaches granting the client an access the protected entity based on the determined bias further comprises: determining a drift from a previously established bias; and denying access to the protected entity when the drift from the previously established bias is determined (Figs 1 & 5; col 4, lines 21-65; Fig 3; col 9, lines 7-14; col 12, lines 25-67; cols 19-20, claims 1 & 8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Murgia and Demirjian with Pore, for the purpose of monitoring and updating permissions to access a protected resource based on drift over time; doing so has the known benefit of maintaining the security of sensitive data via a dynamic data-loss prevention system; such rationale is expressly taught by Pore.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the grounds of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10742658. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims here are rendered anticipated or obvious in view of the patented claims.  Any differences and motivation of which are stated supra are fully incorporated herein and are not duplicated.
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further obviating the issues identified on the grounds of non-statutory double patenting.
The following is a statement of reasons for the indication of allowable subject matter:  when further incorporating the subject matter of the claims upon which they ultimately depend, are novel and non-obvious in combination with the recited converting the staked access tokens to a first type of access tokens based on a conversion value; and causing execution of the game when the client holds a sufficient amount of the first type of access tokens, wherein the staked access tokens and the first-type access tokens are cryptocurrency tokens having different cryptographic identities.  
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435